1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAMES WALTERS, on behalf of              Case No.: 16-cv-1678-L-MDD
     himself and those similarly
12   situated,                                ORDER ON JOINT MOTION FOR
13                               Plaintiff,   DETERMINATION OF
                                              DISCOVERY DISPUTE
14   v.
15                                            [ECF NO. 85]
     TARGET CORP.,
16                             Defendant.
17
18        Before the Court is the joint motion of the parties for determination of a
19   discovery dispute filed on August 29, 2018. (ECF No. 85). The dispute
20   presents a motion for protective order by Defendant regarding Plaintiff’s
21   request to depose Defendant’s in-house counsel, Kristin Watnemo. This
22   dispute arises out of an earlier dispute regarding, in part, the adequacy of the
23   witnesses designated by Defendant for deposition under Fed. R. Civ. P.
24   30(b)(6). (See ECF No. 79). During one of the depositions, the witness
25   acknowledged that everything she knew about Defendant changing the name
26   of the “Target Check Card” to “Target Debit Card” came from Ms. Watnemo,
27   one of the few employees remaining from that period of time involved in that
                                              1
                                                                       16-cv-1678-L-MDD
1    matter.
2         Deposing opposing counsel, although not unlawful, is discouraged. See
3    Stevens v. Corelogic, Inc., No. 14-cv-1158-BAS-JLB, 2015 WL 8492501 *1
4    (S.D. Ca. Dec. 10, 2015). Most courts, including ours, refer to the three-part
5    test articulated in Shelton v. American Motors Corp., 805 F.2d 1323, 1327
6    (8th Cir. 1986), to determine the appropriateness of such a deposition.
7         Shelton, and its progeny, involve depositions of in-house litigation
8    counsel. It is not clear whether Ms. Watnemo has that role at Defendant.
9    Regardless, the Court finds the guidance provided by Shelton persuasive and
10   will apply it generally here. A party seeking the deposition of opposing
11   counsel must show: (1) There are no other means to obtain the information;
12   (2) The information is relevant and non-privileged; and, (3) The information
13   is crucial to the preparation of the case. See Shelton, 805 F.2d at 1327.
14        Defendant argues that Plaintiff has failed his burden. There are other
15   means to obtain the information – Plaintiff obtained it from Defendant’s
16   designee; that the relevance of the information is questionable because
17   Plaintiff’s case challenges the marketing of the debit card, not its predecessor
18   card; and, the information is not crucial.
19        Defendant makes a good point but it is clear from the deposition of the
20   designee that Ms. Watnemo is uniquely suited to provide this information.
21   Accordingly, the Court will allow Plaintiff to depose Ms. Watnemo for no
22   more than three hours limited exclusively to questions regarding the
23   renaming of the Target Check Card to the Target Debit Card. Ms.
24   Watnemo’s testimony also is limited to factual, non-privileged information.
25   Ms. Watnemo may be instructed not to answer any questions outside of this
26   scope.
27

                                             2
                                                                       16-cv-1678-L-MDD
1                                  CONCLUSION
2         As presented in this Joint Motion, Defendant’s motion for a protective
3    order regarding the deposition of Ms. Watnemo is GRANTED IN PART
4    AND DENIED IN PART.
5         IT IS SO ORDERED.
6    Dated: October 2, 2018
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                           3
                                                                    16-cv-1678-L-MDD
